EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meggan Duffy on August 25, 2022.

The application has been amended as follows: 
Claim 1, line 13: “a chamber 
Claim 2: The drug delivery device of claim 1, wherein the chamber is at least partially defined by the container, the stopper, and the bore of the plunger rod.
Claim 19, line 4: “a first end and a second end, and a bore, the second end disposed within the container;”
Claim 25: The drug delivery device of claim 19, wherein the chamber is at least one of a container chamber partially defined by the container, and a plunger rod chamber partially defined bythe bore formed in the plunger rod.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a drug delivery device comprising a spacer disposed between a plunger rod and a stopper, the spacer including a shaft at least partially disposed in a bore of the plunger rod and an end having a flange spaced from the second end of the plunger rod and configured to contact the stopper; and a chamber disposed between the plunger rod and the stopper, wherein the chamber is adapted to oppose the drive force FD of a drive mechanism in combination with the other limitations of the independent claims.
The closest prior art of record is McLoughlin (WO 2011/012849), Folk et al. (WO 2015/171777), and Grimoldby (WO 2018/046931).
McLoughlin discloses a drug delivery device (1) comprising a spacer (56) disposed between a plunger rod (72) and a stopper (18), the spacer including a shaft (57, 69) at least partially disposed in a bore of the plunger rod (Figure 11A) and an end having a flange (58) spaced from the second end of the plunger rod (spaced by ring 76); and a chamber disposed between the plunger rod and the stopper, wherein the chamber is adapted to oppose the drive force FD of a drive mechanism ([Page 44, line 29], [Page 45, line 9]). However, the flange of the spacer is not configured to contact the stopper due to the presence of air cushion 19 (“further compressing the air in the air cushion 19 gap between the plungers 18, 56, thereby forcing the plunger end 56 closer to and possibly even nearly contacting the syringe plunger 18” [Page 45, line 6-9]).
Folk discloses a drug delivery device (100; Figures 4A-4C) comprising a spacer (202, 204) disposed between a plunger rod (146, 192) and a stopper (136), the spacer including a shaft (204) at least partially disposed in a bore of the plunger rod (Figures 4A-4C) and a flange (202); and a chamber disposed between the plunger rod and the stopper, wherein the chamber is adapted to oppose the drive force FD of a drive mechanism (Figure 4A; [0098]). However, the flange of the spacer is not configured to contact the stopper due to the flange being separated from the stopper by the body the plunger rod (Figure 4A).
Grimoldby discloses a drug delivery device (100) comprising a spacer (4) disposed between a plunger rod (21) and a stopper (12), the spacer including a shaft (42) at least partially disposed in bore of the plunger rod (Figure 1) and an end having a flange (45) spaced from the second end of the plunger rod and configured to contact the stopper (Figure 4); and a chamber disposed between the plunger rod and the stopper (space between 12 and 45; Figures 1-3). The control element (4) dampens the impact of the drive mechanism (31), but the chamber itself is not adapted to oppose the drive force of the drive mechanism. 
A further modification of the drug delivery devices of McLoughlin, Folk, and/or Grimoldby to include the above limitations would require altering the way that the devices were designed to function, and there is not motivation to suggest such modifications. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783